106 F.3d 410
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Yancy HAWKINS, Defendant-Appellant.
No. 95-56794.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Yancy Hawkins, a federal prisoner, appeals pro se the denial of his 28 U.S.C. § 2255 motion challenging his conviction for conspiracy and for aiding and abetting the subscription and presentation of false amnesty applications to the Immigration and Naturalization Service, in violation of 18 U.S.C. §§ 2(a), 371 and 1546(a).  We review the district court's denial of Hawkins' section 2255 motion de novo.  See Sanchez v. United States, 50 F.3d 1448, 1451-52 (9th Cir.1995).  We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2255, and we affirm.


3
Hawkins contends that the forfeiture of his vehicles created a double jeopardy bar to his criminal conviction.  Hawkins asserts that the district court erroneously found that there was no double jeopardy violation under United States v. Cretacci, 62 F.3d 307, 310-11 (9th Cir.1995), cert. denied, 116 S.Ct. 2528 (1996), based on his failure to file a timely claim.


4
Hawkins' double jeopardy challenge is foreclosed by United States v. Ursery, 116 S.Ct. 2135, 2138 (1996) (holding that civil forfeitures do not constitute punishment for purposes of the Double Jeopardy Clause).  Therefore, we need not address Hawkins' claim that because he did not receive proper notice of the forfeiture proceedings, he could not have abandoned his property within the meaning of Cretacci.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3